                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE
In Re:                    )
                          )
COURT OPERATIONS UNDER    )
THE EXIGENT CIRCUMSTANCES )
CREATED BY THE COVID-19   )                                   GENERAL ORDER 2020-4
CORONAVIRUS & RELATED     )
PANDEMIC PRECAUTIONS      )

                                     GENERAL ORDER

Congress passed the Coronavirus Aid, Relief, and Economic Security Act (“CARES
Act”) on March 27, 2020. See H.R. 748, 116th Cong. (2020). The President signed
the CARES Act into law later that day. See Pub. L. No. 116-136, 134 Stat. 281
(2020). The CARES Act authorizes the use of video teleconferencing and telephone
conferencing, under certain circumstances and with the consent of the defendant, for
various criminal case events during the COVID-19 emergency. See id. § 15002.
The CARES Act conditions this authorization on a finding by the Judicial
Conference of the United States that emergency conditions exist that materially
affect the functioning of either the federal courts generally or a particular district
court of the United States. See id. § 15002(b)(1)−(2).

On March 29, 2020, the Judicial Conference made such a finding under the CARES
Act. See James C. Duff, Admin. Office of U.S. Courts, Update on CARES Act
Provisions for Criminal Proceedings (Mar. 29, 2020). Specifically, the Judicial
Conference found that emergency conditions related to COVID-19 have materially
affected and will materially affect the functioning of the federal courts generally.
See id.

This General Order implements the CARES Act in the District of Maine. It is the
fourth issued in response to the recent outbreak of COVID-19. It partially
supersedes General Order 2020-2 and fully supersedes General Order 2020-1 and
General Order 2020-3. 1

1
  The first General Order continued all civil and criminal (grand and petit) jury selections and jury
trials through April 30, 2020, subject to further extension. See General Order 2020-1 (D. Me. Mar.
13, 2020). The second General Order superseded and replaced the first General Order. See
General Order 2020-2 (D. Me. Mar. 18, 2020). It addressed the schedule for and types of criminal
and civil matters that will be addressed under the current circumstances, provided further
                                                 1
The Court hereby adopts and incorporates the findings made in the first three General
Orders as to the threat to public health and safety presented by the COVID-19
pandemic. In addition, the Court specifically finds, pursuant to Section 15002(b)(2)
of the CARES Act, that felony changes of plea under Rule 11 of the Federal Rules
of Criminal Procedure and felony sentencings under Rule 32 of the Federal Rules of
Criminal Procedure cannot be conducted in person in the District of Maine without
seriously jeopardizing public health and safety.

Accordingly, pursuant to the authority granted to a Chief Judge of a District Court
under Section 15002(b)(1) of the CARES Act, it is ORDERED:

   A. Felony Changes of Plea and Sentencings.                 Pursuant to Section
      15002(b)(2)(A) of the CARES Act, the Court authorizes on its own motion
      the use of video teleconferencing, or telephone conferencing if video
      teleconferencing is not reasonably available, for felony changes of plea under
      Rule 11 of the Federal Rules of Criminal Procedure and felony sentencings
      under Rule 32 of the Federal Rules of Criminal Procedure, if the following
      circumstances are present:

           1.   The presiding Judge in the particular case finds for specific reasons
                that the change of plea or sentencing in that case cannot be further
                delayed without serious harm to the interests of justice; and

           2.   Under Section 15002(b)(4) of the CARES Act, the defendant consents
                to proceeding by video teleconference or telephone conference after
                consultation with counsel.

   B. Juvenile Changes of Plea and Sentencings.             Pursuant to Section
      15002(b)(2)(B) of the CARES Act, the video teleconferencing and telephone
      conferencing authority described in paragraph (A) of this General Order shall
      apply with respect to equivalent plea and sentencing, or disposition,
      proceedings under chapter 403 of title 18, United States Code (commonly
      known as the “Federal Juvenile Delinquency Act”).

clarification regarding jury (grand and petit) matters, provided for telephonic and video hearings
and conferences, extended all deadlines in criminal and civil cases by thirty days, and recognized
that the Court’s staff will largely be teleworking. See id. The third General Order complemented
the second General Order. See General Order 2020-3 (D. Me. Mar. 25, 2020). It provided for the
use of telephonic hearings in criminal cases, including changes of plea and sentencing hearings in
certain cases. See id.
                                                2
C. Other Criminal Proceedings. Pursuant to Section 15002(b)(1) of the CARES
   Act, the Court authorizes on its own motion the use of video teleconferencing,
   or telephone conferencing if video teleconferencing is not reasonably
   available, for the following criminal proceedings, provided that the defendant
   consents to the same after consultation with counsel:

      1.   Detention hearings under 18 U.S.C. § 3142 (2020);

      2.   Initial appearances under Rule 5 of the Federal Rules of Criminal
           Procedure;

      3.   Preliminary hearings under Rule 5.1 of the Federal Rules of Criminal
           Procedure;

      4.   Waivers of indictment under Rule 7(b) of the Federal Rules of
           Criminal Procedure;

      5.   Arraignments under Rule 10 of the Federal Rules of Criminal
           Procedure;

      6.   Probation and supervised release revocation proceedings under Rule
           32.1 of the Federal Rules of Criminal Procedure;

      7.   Pretrial release revocation proceedings under 18 U.S.C. § 3148
           (2020);

      8.   Appearances under Rule 40 of the Federal Rules of Criminal
           Procedure;

      9.   Misdemeanor pleas and sentencings as described in Rule 43(b)(2) of
           the Federal Rules of Criminal Procedure; and

      10. Proceedings under chapter 403 of title 18, United States Code
          (commonly known as the “Federal Juvenile Delinquency Act”),
          except for contested transfer hearings and juvenile delinquency
          adjudication or trial proceedings.

D. Victim, Media, and Public Access. Proceedings conducted by video
   teleconference and telephone conference will be open to victims, as provided
                                      3
   in 18 U.S.C. § 3771 (2020), and the media. They will also be open to
   members of the public if determined to be reasonably possible. A member
   of the media or the public wishing to access a hearing may contact the Clerk’s
   Office in advance of the hearing to obtain access information.

E. Effectiveness; Termination. This General Order takes effect at 12:01 a.m. on
   April 1, 2020. It supersedes paragraph B(1), (3)−(6) and paragraph H of
   General Order 2020-2, which remains in full force and effect in all other
   respects. It fully supersedes General Order 2020-1 and General Order 2020-
   3. Unless terminated earlier under Section 15002(b)(5) of the CARES Act,
   this General Order shall remain in effect until 11:59 p.m. on June 30, 2020.
   If emergency conditions continue to exist on June 30, 2020, the Court will
   review the findings and authorizations made in this General Order and
   determine whether to extend it.


   SO ORDERED this 31st day of March, 2020.


                                                 /s/ Jon D. Levy
                                           CHIEF U.S. DISTRICT JUDGE




                                     4
